Citation Nr: 1145465	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  05-41 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

Entitlement to an initial, compensable rating for service-connected bilateral plantar fasciitis with calcaneal spurs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WINTESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1985 to March 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2005 rating decision in which the RO in Washington, D.C. denied the Veteran's claim for service connection for benign positional vertigo, granted service connection for bilateral plantar fasciitis with calcaneal spurs, and awarded a noncompensable rating, effective April 1, 2005.  In September 2005, the Veteran filed a notice of disagreement. 

Subsequently, the file was transferred to the RO in Roanoke, Virginia. A statement of the case (SOC) was issued in December 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in December 2005.

In October 2006, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of the hearing is of record.
 
In June 2007, the Board denied the Veteran's claim for service connection for benign positional vertigo, and remanded the remaining claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a September 2009 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

In June 2010, the Board again remanded the remaining claim on appeal to the RO, via the AMC, for further action.  After completing the requested development, the AMC continued to deny the claim (as reflected in a June 2011 SSOC) and returned the matter to the Board for further appellate consideration.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for bilateral plantar fasciitis with calcaneal spurs, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board notes that the Veteran was previously represented by Armed Forces Service Corporation. However, in July 2010, the RO received from the Veteran an Appointment of Individual as Claimant's Representative (VA Form 21-22) designating Disabled American Veterans as his representative. The Board recognizes the change in representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Since the April 1, 2005 effective date of the award of service connection, the Veteran's bilateral plantar fasciitis with calcaneal spurs has been manifested by no more than mild impairment with pain on use and limitation in standing; moderate impairment with weight bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation of the feet has not been shown.  


CONCLUSION OF LAW

The criteria for an initial, compensable rating for bilateral plantar fasciitis with calcaneal spurs are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.1, 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5276 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for a bilateral foot disability, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The February 2005 RO rating decision reflects the initial adjudication of the claim after issuance of the January 2005 letter.  

Post rating, a November 2005 SOC set forth the rating criteria for evaluating disabilities of the feet (the timing and form of which suffices in part, for Dingess/Hartman).  Also, a March 2006 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the above-described notice, and opportunity for the Veteran to respond, the June 2011 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records and the report of a January 2005 VA examination.  Also of record and considered in connection with this matter is the transcript of the Veteran's October 2006 Board hearing, as well as various written documents provided by the Veteran, and his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claim for higher rating, prior to appellate consideration, is required. 

The Board acknowledges that the Veteran's claim for higher rating has been remanded on two occasions in order to afford the Veteran an examination.  The Veteran was initially scheduled for an examination in May 2008 and again in March 2009.  While the Veteran failed to report to the examination, the notification letters for these examinations were sent to an incorrect address.  Accordingly, the claim was again remanded, in June 2010, to afford the Veteran another opportunity for examination.  The Board instructed that notice of the examination must be provided to the Veteran at his correct address.  If the Veteran did not report for the examination, a copy of any notice of the examination sent to him by the pertinent VA medical facility was to be obtained and associated with the claims file.

The record reflects that the Veteran was scheduled for an examination in September 2010, but that he again failed to report.  The notice letter from the VA medical facility informing him of the date, time, and location of the examination is associated with the claims file and reflects that the letter was sent to the Veteran's correct address.  This letter was not returned as undeliverable and there is no evidence that the Veteran contacted the VA medical facility to indicate that he was unable to keep the scheduled appointment or to request that it be rescheduled.  [The Board notes, parenthetically, and as the Veteran's representative has pointed out, that the letter is dated after the scheduled examination-however, this appears to be the date the VA medical facility faxed a copy of the notification letter to associate with the claims file, and not the date that it was mailed.]

In light of the above, the Board finds that the RO has complied with the remand instructions to the extent possible, and no further action in this regard is warranted. Because the Veteran failed to report to a VA examination scheduled in connection with his claim for a higher initial rating, as indicated in the prior remand, the claim for higher rating (emanating from an original claim for, and award of, service connection)  is evaluated on the basis of the evidence of record.  See 38 C.F.R. § 3.655 (2011). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating, evaluation of the medical evidence from the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

In this case, the RO assigned an initial, noncompensable rating for the Veteran's plantar fasciitis with calcaneal spurs pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5276.   Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicates an unlisted orthopedic disorder (Diagnostic Code 5299) rated, by analogy, under the criteria for acquired flatfoot (Diagnostic Code 5276).  See 38 C.F.R. § 4.20.

Pursuant to Diagnostic Code 5276, a 0 percent (noncompensable) rating is assigned for mild symptoms of pes planus that are relieved by build-up shoe or arch support.  A 10 percent rating is assigned for moderate symptoms of pes planus, to include weight bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A 
20 percent (unilateral) or 30 percent (bilateral) rating is assigned for severe symptoms of pes planus to include objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, or characteristic callosities.  A 30 percent (unilateral) or 50 percent (bilateral) rating is warranted for pronounced symptoms to include marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the evidence in light of the applicable criteria, the Board finds that an initial, compensable rating for the Veteran's bilateral plantar fasciitis with calcaneal spurs, is not warranted at any point since the April 1, 2005 effective date of the award of service connection.

Prior to the Veteran's discharge in March 2005, the Veteran was treated for bilateral foot pain.  In December 2004, it was noted that the Veteran stance was over-pronated at the subtalar joint bilaterally.  An assessment of pronation syndrome with plantar fasciitis was indicated.  The Veteran was treated with heel pads, orthotics, and was giving sports taping instructions.  A January 2005 pre-discharge examination also notes bilateral plantar fasciitis.

The only post-service medical evidence of record pertinent to the Veteran's plantar fasciitis is the report of a VA examination in January 2005.   The examiner noted that the Veteran had had bilateral plantar fasciitis since 1991, with development of bilateral calcaneal heel spurs.  He had been treated with orthotics, medication, and stretching exercises.  The Veteran reported that his symptoms were worse on the right and were made worse by running and prolonged standing.  He indicated that there had been no significant change since 1991, and that he experienced frequent exacerbations.  The examiner commented that the Veteran did not walk with a limp. An examination of both feet was completely within normal limits, while an x-ray reveled calcaneal spurs of both feet.  A diagnosis of bilateral plantar fasciitis with calcaneal spurs was assigned.

During the October 2006 Board hearing, the Veteran described symptoms of constant bilateral foot pain and problems standing for long periods of time.  He indicated that he condition was worse in the morning, and that he had to perform heel stretches in the morning before he got out of bed.  He expressed his belief that his previous examination was inadequate, and indicated that he when he had been previously examined, he could not walk on his heels because it was too painful.

The pertinent medical evidence reflects that the Veteran's bilateral plantar fasciitis with calcaneal spur symptoms have been no more than mild..  Notably, on VA examination, the Veteran was not found to have pes planus and consequently, there are no findings that the weight bearing line in either foot is over or medial to the great toe, or that there is inward bowing of the tendo achillis.  Additionally, the examination did not elicit any foot pain, with the examiner specifically finding that the examination was completely within normal limits.  

Accordingly, although the Veteran has asserted pain on use of the foot, and that he does not experience complete relief through the use of the orthotics,  the medical evidence does not support a finding that the Veteran experience symptoms compatible with at least the minimum, compensable (10) percent  rating under Diagnostic Code 5276, including pain on manipulation of the foot, such a rating is not warranted.   As noted, the rating criteria of the diagnostic code requires certain medical findings, which the Veteran is not shown to have the medical education, experience, or expertise to make.  See, e.g., Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

The Board emphasizes that there is no basis for assignment of any higher rating, even when functional loss due to pain and other factors, , consistent with 38 C.F.R. §§ 4.40, and 4,45, and DeLuca, 8 Vet. App. at 205-206.  Arguably, functional loss due to pain is contemplated in the criteria for rating pes planus.  Even if not, however, on these facts, this authority provides no basis for higher rating.  In this regard, the Board notes that there no findings of painful motion, swelling, instability, or weakness of either foot on examination, and there is otherwise objective evidence of record documenting such symptoms.  

The Board has considered the Veteran's report, during the 2005 examination, that his symptoms were worse on the right and were made worse by running and prolonged standing, and that he experienced frequent exacerbations-which suggest greater functional loss with repeated use and with frequent flare-ups; however, these assertions, without more, still do not reflect a disability picture consistent the level of disability required for at least the 10 percent  rating under Diagnostic Code 5276.   

The Board also finds that no other potentially applicable diagnostic code provides a basis for assignment of a compensable rating.  While the Veteran's plantar fasciitis with calcaneal spurs could be evaluated, by analogy, to residuals of foot injury under Diagnostic Code 5284, based on the objective evidence indicating not more than overall mild symptomatology, a compensable rating would not be assignable under this code, as the next higher 10 percent rating requires evidence of moderate disability.  38 C.F.R. § 4.71a.  Ratings for foot disability are also available under Diagnostic Codes 5277 to 5283 for weak foot, claw foot (pes cavus), metatarsalgia, hallux valgus, hallux rigidis, hammer toe and malunion or nonunion of tarsal or metatarsal bones; however, in the absence of a diagnosis or evidence of any of these disabilities, evaluation of the bilateral foot disability is not warranted under any of these codes.   Id.  The service-connected disability also is not shown to involve any factor(s) that would warrant evaluation under any other provision(s) of VA's rating schedule.

As a final note, the Board again points out that, in September 2010, the Veteran was afforded opportunity to undergo another VA examination to obtain clinical findings and medical opinion that may have supported a finding that his  symptomatology was more severe than that found in January 2005; however, he failed to report for the examination.  Thus, while a more contemporaneous examination may have yielded objective, persuasive evidence upon which to award a higher rating under applicable rating criteria, the Veteran has not cooperated with VA's efforts to assist him in the development of evidence pertinent to his claim.  As such, the Board has no alternative but to evaluate the claim on the basis of the evidence of record, which, as explained above, does not support a higher rating.  The Board emphasizes that the duty to assist is not a one-way street.  See, e.g., Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's bilateral plantar fasciitis with calcaneal spurs, pursuant to Fenderson, and that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of- the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

An initial, compensable rating for service-connected bilateral plantar fasciitis with calcaneal spurs is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


